Citation Nr: 0511707	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  02-11 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased initial rating for epicondylitis 
of the right elbow, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from April 1983 to March 1986 
and from July 1997 through April 1998 with several periods of 
active duty for training through March 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 decision by the 
Department of Veterans Affairs (VA) Houston, Texas, Regional 
Office (RO).  That decision granted service connection for 
epicondylitis of the right elbow, and assigned an initial 
rating of 10 percent, effective from September 6, 2000.  As 
the appeal regarding the evaluation of the service-connected 
right elbow disability involves an original claim, the Board 
has framed the issue as shown on the title page.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran testified before the undersigned Acting Veterans 
Law Judge at a hearing held at the RO in September 2003.

The Board notes that the veteran has filed claims for 
entitlement to service connection for a bilateral knee 
disorder and a back disorder.  These claims are referred to 
the RO for appropriate adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his service-connected right elbow 
disability is more severe than the current rating, assigned 
following the initial grant of service connection in the 
rating action on appeal, indicates.  The Board notes that at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  See Fenderson, supra.  On remand, 
the RO should consider a staged rating and explain, with 
applicable effective date regulations, any change in the 
evaluations during the appeal period.  

At the September 2003 Board hearing the veteran testified 
that the symptoms associated with his service-connected right 
elbow disorder have been getting worse and worse.  The Board 
notes that the veteran had a VA examination in June 2001.  
However, since his testimony indicates a worsening of his 
service-connected disorder, a new VA examination is warranted 
to assess the current level of disability associated with his 
right elbow disorder.

A review of the record indicates that the veteran was 
discharged from the Army Reserve in 2003.  At his September 
2003 hearing the veteran reported that he sought treatment on 
at least three occasions for his right elbow while on reserve 
duty.  While several attempts to obtain such records have 
been made, the Board notes that there has been no documented 
response from the Texas Army National Guard.  Another attempt 
to obtain such records should be made and any response to 
such request documented in the claims folder.

Finally, the Board notes that the veteran reported he only 
received treatment for his right elbow disorder through VA.  
VA treatment records through January 2001 are of record.  The 
RO should request all recent VA treatment records pertaining 
to the veteran's service-connected right elbow disorder.

Accordingly, the claim is REMANDED for the following:

1.  The RO should make another attempt to 
secure the veteran's reserve service 
medical records through official 
channels.  If such records cannot be 
located, this should be documented in the 
claims folder.

2.  The RO should obtain the VA treatment 
records pertaining to treatment for his 
right elbow disorder dated from January 
2001 to the present.

3.  After completion of the foregoing, 
the veteran should be afforded a VA 
examination appropriate to determining 
the level of disability associated with 
the veteran's right elbow disorder.  The 
claims folder should be made available to 
the examiner for review.  The examination 
report should reflect that such a review 
was conducted.  All necessary tests and 
studies, including x-rays should be 
performed and all findings reported in 
detail.  In particular, the examiner is 
requested to comment on the severity of 
veteran's service-connected right elbow 
disorder.  The examination report should 
include active and passive ranges of 
motion of the joints, as expressed in 
degrees.  Any further limitation of 
motion due to pain should be reported.  
The examiner should ascertain whether the 
disorder results in weakened movement, 
excess fatigability, or incoordination; 
if so, and if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost due to such factors.  The 
examiner should also address the degree 
and nature of any functional loss related 
to the veteran's right elbow disability. 

4.  After completing the requested 
development, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate the 
claim in light of all pertinent evidence 
and all pertinent legal authority.  The 
RO must document its specific 
consideration of whether a "staged 
rating," pursuant to the Fenderson 
decision, is warranted.

5. If the benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	M.E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




